Citation Nr: 1823767	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-36 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether the appellant had qualifying active service for purposes of establishing eligibility for VA compensation benefits.


ATTORNEY FOR THE BOARD

P. M. Johnson, Counsel


INTRODUCTION

The appellant served in the United States Air Force Reserve from September 1997 to July 2002.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2014 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2013, the appellant filed a claim for VA compensation benefits.  He reported that he was diagnosed with Crohn's disease in April or May 2001, while he was serving in the Reserve Officers' Training Corp (ROTC) Program at St. Joseph's University.  The appellant stated that he was contracted with the US Air Force Reserves throughout his four years at college.  He graduated in May 2001 having completed all of his academic and military requirements.  He reports that he would have commissioned at the end of the summer, but he received a medical discharge before that ceremony.  

To be eligible for VA benefits an appellant must either meet a minimum active duty period requirement or fall under one of the applicable exceptions.  The appellant does not specifically contend that he meets the minimum active duty period requirement; rather, he argues that he should meet one of the exceptions to the requirement. 

The exceptions to the minimum active-duty service requirement as follows: (1) to a person who is discharged or released under 10 U.S.C. §§ 1171  or 1173 (early out or hardship discharge); (2) to a person discharged or released from active duty for a disability adjudged service connected without presumptive provisions of law, or who at the time of discharge had such a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability; (3) to a person with a compensable service-connected disability; (4) to the provision of a benefit for or in connection with a service-connected disability, condition, or death; and (5) to benefits under chapter 19 of title 38, United States Code. 38  C.F.R. § 3.12a(d).

The evidence indicates that service connection may be warranted for the appellant's Crohn's disease if it was incurred or aggravated during a period of ACDUTRA.  If service connection was granted, this would meet one of the exceptions to the minimum active duty period requirement.  However, the evidence is unclear whether the appellant served during a period of ACDUTRA, and if so, whether his Crohn's disease was incurred or aggravated during such a period. (The Board notes that service connection cannot be granted for the incurrence or aggravation of a disease during a period of INACDUTRA). See 38 C.F.R. § 3.6 (a).    

Duty performed by a member of a Senior Reserve Officers' Training Corps program when ordered to such duty for the purpose of training or a practice cruise under chapter 103 of title 10 U.S.C. is ACDUTRA. 38 U.S.C. §§ 101 (22)(d) (2014); 38 C.F.R. § 3.6 (c)(4) (2017).  Training (other than ACDUTRA) by a member of, or applicant for membership (as defined in 5 U.S.C. 8140 (g)) in the Senior Reserve Officers' Training Corps prescribed under chapter 103 of title 10 U.S.C. is INACDUTRA. 38 U.S.C. §§ 101 (23) (2014); 38 C.F.R. § 3.6 (d)(3) (2017).

The appellant indicated in his May 2013 application that he underwent "field training encampment and OAF overseas" as part of his training in the ROTC. While the appellant reports these training periods, it is unclear whether the appellant was ordered to such duty for the purpose of training under chapter 103 of title 10 U.S.C.; accordingly, the Board finds that additional development should be undertaken to attempt to determine if the appellant was ordered to such duty for the purpose of training under chapter 103 of title 10 U.S.C.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate efforts to verify all periods of the appellant's ROTC training, with particular attention to whether the appellant was ordered to duty for the purpose of training under chapter 103 of title 10 U.S.C., or if any periods otherwise constituted a period of ACDUTRA. This should be done using all reasonable available means; including contacting the appellant's ROTC unit at St. Joseph's University.  All efforts to verify the appellant's periods of ROTC training must be documented in the claims folder.

2. Then, only if it is determined that the appellant had a verified period of ACDUTRA service, appropriate attempts should be made to obtain any outstanding medical records related to the appellant's  Crohn's disease from September 1997 to July 2002.

3. Then, only if it is determined that the appellant had a verified period of ACDUTRA service, send the appellant's claims file to a VA examiner to obtain a medical opinion. 

The VA examiner should offer opinions with supporting rationale as to the following inquiries:

a) Is it at least as likely as not that the appellant's Crohn's disease was incurred during a period of ACDUTRA service?

b) Is it at least as likely as not that the appellant's Crohn's disease was aggravated during a period of ACDUTRA service?

The examiner should consider and discuss the appellant's lay statements as well as the pertinent medical evidence of record.  The examiner must provide a rationale for any opinions expressed and reconcile any contradictory evidence of record.  If the examiner is unable to render an opinion, she/he should so state with supporting rationale.

4. After completing the development indicated above and any other appropriate development, the AOJ should readjudicate the appellant's claim in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the appellant should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




